                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION



UNITED STATES OF AMERICA,                           Case No. 16-20673
                                                            16-20674
             Plaintiff,                                     16-20675

-vs-                                                Hon. Terrence G. Berg

MARK INGRAM,

          Defendant.
___________________________________/


         ORDER GRANTING EMERGENCY MOTION TO PROVIDE
       ADDITIONAL INFORMATION IN JUDGMENT AND TO EXTEND
         REPORTING DATE TO PERMIT BUREAU OF PRISONS TO
                    REDESIGNATE DEFENDANT


        Based upon Defendant’s Motion:

         IT IS HEREBY ORDERED that the Defendant shall submit additional

medical information to the Court to support his request for redesignation to a medical

facility, the Court shall add the additional medical information to the Statement of

Reasons and reissue the Judgment, provide copies to the United States Marshal, the

Probation Department, and the Bureau of Prisons, and the Bureau of Prisons shall

consider the new medical information to determine whether to redesignate Mr.

Ingram to a medical facility.
      IT IS FURTHER ORDERED that Mr. Ingram shall self surrender to the

Bureau of Prisons on a date after September 3, 2019 at noon.

      IT IS FURTHER ORDERED that there will be no further extensions of Mr.

Ingram’s self surrender date to the Bureau of Prisons.

                                      /s/Terrence G. Berg
                                      Honorable Terrence Berg
                                      United States District Judge

Dated: June 27, 2019
